UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2010 Advanced Photonix, Inc. (Exact Name of Registrant as specified in its Charter) Delaware 1-11056 33-0325826 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (734) 864-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Stockholders of Advanced Photonix, Inc. (the “Company”) was held on August 20, 2010. The votes cast with respect to each item of business properly presented at the meeting are as follows: The stockholders elected each of the six nominees to the Board of Directors with terms expiring at the Annual Meeting in 2011 by the vote of the plurality of votes cast, in accordance with the Company’s By-Laws. For Withheld Abstain Broker Non-Vote Richard D. Kurtz 9,007,343 1,887,749 11,214,487 Robin F. Risser 9,698,322 1,196,500 11,214,487 Lance Brewer 9,372,499 1,522,323 11,214,487 M. Scott Farese 8,698,491 2,196,331 11,214,487 Donald Pastor 9,583,861 1,310,961 11,214,487 Stephen P. Soltwedel 9,579,187 1,315,635 11,214,487 The stockholders ratified the appointment of BDO USA, LLP as Advanced Photonix, Inc.’s independent registered public accounting firm for the fiscal year ending March 31, 2011. For Against Abstain Broker Non-Vote 21,245,157 644,910 219,242 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCED PHOTONIX, INC. By: /s/ Richard D. Kurtz Richard Kurtz, Chief Executive Officer Dated: August 23,
